Citation Nr: 1707829	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  06-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increases in the ratings for major depressive disorder, currently rated as 10 percent disabling prior to January 25, 2010, and 30 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to June 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005 and March 2006 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  In June 2009 and November 2010, the Board remanded the matters for additional development.  A May 2016 rating decision granted a 30 percent rating for major depression, effective January 25, 2010.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of the ratings for major depressive disorder and diabetes mellitus type II; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the appeal in the matters of the ratings for major depressive disorder and diabetes mellitus type II; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204(a)(b).  

In October 2006, the Veteran perfected his appeal in the matter of the rating for major depressive disorder.  In July 2007, perfected his appeal in the matter of the rating for diabetes mellitus type II.  In August 2016, in reference to a May 2016 supplemental statement of the case, he stated that he was requesting to withdraw his appeal.  As he has withdrawn his appeal in these matters, there remain no allegations of error of fact or law for appellate consideration in the matters.  Accordingly, the Board has no further jurisdiction in the matters, and the appeal in the matters of the ratings for major depressive disorder and diabetes mellitus type II must be dismissed.


ORDER

The appeal in the matters of the ratings for major depressive disorder and diabetes mellitus type II is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


